DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 3/10/2021.

Please amend the claims as following:
Please replace claims 1-5, 11 and 13 with the following:
1. (Currently Amended) A method of controlling a robot apparatus comprising:
obtaining a 
obtaining a 
obtaining a measured coordinate value of the feature point by using a vision sensor supported by the robot apparatus;
transforming the 

determining whether the first difference is equal to or smaller than a first predetermined threshold value.

2. (Currently Amended) The method according to claim 1, wherein the robot apparatus comprises a robot hand,
wherein the 
wherein the region is obtained by adding a holding region in which the robot hand is able to hold a workpiece, to an outer shape of the workpiece held by the robot hand.

3. (Currently Amended) The method according to claim 1, wherein the 

4. (Currently Amended) The method according to claim 1, further comprising:
obtaining a second difference between the 
determining whether the second difference is equal to or smaller than the first predetermined threshold value.

5. (Currently Amended) The method according to claim 1, further comprising

wherein in the transforming, the 


11. (Currently Amended) The method according to claim 5, further comprising:
obtaining a second difference between the 
operating the robot apparatus based on the transformation parameter, in the case where one of the first difference and the second difference is greater than the first predetermined threshold value;
obtaining a measured coordinate value of the feature point, by using a vision sensor, until both the first difference and the second difference are equal to or smaller than the first predetermined threshold value;
obtaining a second transformation parameter which transforms the 

obtaining a second difference between the 
determining whether the both the first difference and the second difference are equal to or smaller than the first predetermined threshold value; and
operating the robot apparatus based on the second transformation parameter, in the case where one of the first difference and the second difference is greater than the first predetermined threshold value.


13. (Currently Amended) A robot system comprising:
a robot apparatus;
a vision sensor supported by the robot apparatus; and
a controller configured to control the robot apparatus and the vision sensor,
wherein the controller is configured to:
obtain a 
obtain a 
obtain a measured coordinate value of the feature point by using a vision sensor supported by the robot apparatus;

obtain a first difference between the 
determine whether the first difference is equal or smaller than a first predetermined threshold value.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/                        Primary Examiner, Art Unit 3619